Case 20-10343-LSS Doc5010 Filed 05/25/21 Page1of2

FILED
2021 KAY 25. AM g: 47

 

May 17, 2021

The Honorable Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market Street, 6" Floor

Wilmington, DE 19801

RE: — Creditor Statement-Abused in Scouting for May 19" Hearing regarding pending Boy
Scouts of America Bankruptcy Case

Dear Justice Silverstein:

My name is {| «was abused by a pedophile assistant scoutmaster while | was in the Boy
Scouts and would like to relate my story to you as best as I can recall. | would very much appreciate it if
you would take my statement into account during your deliberations in regard to the above BSA case.

I am 64 years old and the youngest of four children - two girls, two boys. | was mama’s boy
growing up and the “baby” of my family. The house where we grew up in suburban Atlanta had woods
and a creek in my backyard and | often played there with my brother and sisters. I also went camping
with my family and enjoyed being in the outdoors. Joining the Boy Scouts was a perfect fit for someone
like me.

I became a Boy Scout at a very young age (nine or ten, I think). I enjoyed the Boy Scouts for two
years. The assistant scoutmaster was a young man in his early 20’s (as I recall) and took a liking to me.
He asked if I would help on camping trips and troop meetings, which I enjoyed. He also wanted me to
sleep in his tent with him on camping trips. This was fine at first, but it eventually led to petting, groping
and other types of bad conduct on his part that should not have been done to a young boy my age. This
abuse progressed over time and continued until | quit Scouting. That is the reason why I only stayed in
Scouting for two years. I quit because I was too scared and uncomfortable to tell anyone what was
happening to me and quitting was the only way I could think of to get out of the situation and keep this
from happening to me any longer.

I wonder if this had not happened to me and I had been able to stay in Scouting and had
eventually become an Eagle Scout, if that would have changed my life. 1 used drugs and alcohol when I
was young, got arrested a few times, dropped out of high school, never got my GED, and did a lot of
things to survive when I was younger that I am not proud of. I have managed to learn from my mistakes,
to overcome my earlier problems and to turn my life around. | am pleased to report that | have had a
mostly happy and satisfying life for the past thirty years or so. However, | do wonder if | could have
stayed in Scouting, how my life would have turned out differently.

 

 
Case 20-10343-LSS Doc5010 Filed 05/25/21 Page 2 of 2

Letter to Justice Silverstein
May 17, 2021
Page 2

I told no one about the incidents that happened to me in the Boy Scouts until after | was married
for a long time and told my wife. I have now had to tell the story over and over again, which is very hard
to do. The church and the Scout Building next to the church where I attended troop meetings are still
there and I have to pass by them every time I am in the area. Unfortunately, I do not remember what the
troop number was or the name of the assistant scoutmaster. I also do not remember what years I was in
Scouts, only that I was in 4" or 5"" grade in school, so it was probably between 1969-1972 or so. My
siblings do not remember either and both of our parents are dead, so | am unable to ask them if they
remember when I was in Scouts. I do not remember saving anything from the time [ was in Scouts. My
mother may have saved something (uniform, etc.), but I am sure that if she did so, it was given away or
disposed of many years ago. Therefore, I do not know how to find out any additional information
pertaining to when I in the Boy Scouts, my troop number or the assistant scoutmaster’s name.

| feel very strongly that this should never have happened to me or to the many other boys and
young men who joined Scouting and trusted the men and women involved to take care of them and not
abuse them, I feel sorry for the hundreds, no thousands, of other young boys like me that this has
happened to and would like to see something good come out of this. | hope you will take my statement
into consideration during your deliberations when deciding the outcome of this case and how folks like
me might receive some compensation for the abuse we suffered at the hands of the Boy Scouts.

Sincerely,

 
